Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of October 2,
2012, by and among Tengion, Inc. a Delaware corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS
 
A.           The Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”) and Regulation S (“Regulation
S”), as promulgated by the U.S. Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended; and
 
B.           The Purchasers wish to purchase from the Company, and the Company
wishes to sell and issue to the Purchasers, upon the terms and conditions stated
in this Agreement, (i)  $13,998,401.82 in aggregate principal amount of the
Senior Secured Convertible Notes in the form attached hereto as Exhibit A (the
“Notes”), which Notes are convertible into 18,664,536 shares of the Company’s
Common Stock, par value $0.001 per share (together with any securities into
which such shares may be reclassified the “Common Stock”), at a conversion price
of $0.75 per share (both the number of shares issuable on conversion and the
conversion price are subject to adjustment as provided therein), and (ii)
five-year and ten-year warrants to purchase an aggregate of 46,660,274 shares of
Common Stock (subject to adjustment as provided therein) at an exercise price of
$0.75 per share (subject to adjustment as provided therein) in the form attached
hereto as Exhibit B (together with the Warrants referred to in C. below, the
“Warrants”); and
 
C.           Certain of the Purchasers currently hold Demand Notes, in the
aggregate principal amount of $1,000,000 plus accrued interest thereon (the
“Bridge Notes”) and desire to exchange the outstanding principal and interest
under such Bridge Notes for $1,006,849.31 of the Notes and two-year, five-year
and ten-year warrants to purchase an aggregate of 4,474,886 shares of Common
Stock (subject to adjustment as provided therein) at an exercise price of $0.75
per share (subject to adjustment as provided therein); and
 
D.           Contemporaneous with the sale of the Notes and the Warrants, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, and applicable state securities laws.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1          Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“2011 Warrants” means those certain warrants, dated March 4, 2011, issued to the
Persons party to that certain Securities Purchase Agreement, dated March 4,
2011.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company or any
of their respective properties or any officer, director or employee of the
Company acting in his or her capacity as an officer, director or employee before
or by any federal, state, county, local or foreign court, arbitrator,
governmental or administrative agency, regulatory authority, stock market, stock
exchange or trading facility.
 
“Additional Securities” has the meaning set forth in Section 4.8.
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Amendment” means an amendment to the Company’s Certificate of Incorporation
increasing the number of authorized shares of Common Stock from 90,000,000 to
750,000,000.
 
“Amendment Effective Date” means the date on which the Amendment is effective.
 
“Board of Directors” means the board of directors of the Company.
 
“Bridge Notes” has the meaning set forth in the Recitals.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
“Call Option” has the meaning set forth in Section 4.8.
 
“Call Option Notice” has the meaning set forth in Section 4.8.
 
“Call Option Closing Date” has the meaning set forth in Section 4.8.
 
“Certificate of Amendment” means a Certificate of Amendment to the Company’s
Certificate of Incorporation effecting the Amendment.
 
“Closing” means the closing of the purchase and sale of the Notes and the
Warrants pursuant to this Agreement.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.
 
“Commission” has the meaning set forth in the Recitals.
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means Ballard Spahr LLP, with offices located at 1735 Market
Street, 51st Floor, Philadelphia, PA  19103-7599.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Notes.
 
 “Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Disclosure Schedules” has the meaning set forth in Section 3.1.
 
“Environmental Laws” has the meaning set forth in Section 3.1(dd).
 
“ERISA” has the meaning set forth in Section 3.1(mm).
 
“Escrow Agreement” means that certain Escrow Agreement of even date herewith by
and among the Company and the Investors, in the form attached hereto as Exhibit
D.
 
 “Evaluation Date” has the meaning set forth in Section 3.1(t).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“Facility Agreement” means that certain Facility Agreement of even date herewith
by and among the Company and the Investors, in the form attached hereto as
Exhibit E.
 
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Interest Shares” means shares of Common Stock issuable in lieu of cash interest
on the Notes.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
except that any of the following, either alone or in combination, shall not be
deemed a Material Adverse Effect: (i) effects caused by changes or circumstances
affecting general market conditions in the U.S. economy or which are generally
applicable to the industry in which the Company operates, provided that such
effects are not borne disproportionately by the Company, (ii) effects resulting
from or relating to the announcement or disclosure of the sale of the Securities
or other transactions contemplated by this Agreement, or (iii) effects caused by
any event, occurrence or condition resulting from or relating to the taking of
any action in accordance with this Agreement.
 
“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.
 
“Material Permits” has the meaning set forth in Section 3.1(n).
 
“New Securities” means, collectively, equity securities of the Company, whether
or not currently authorized, as well as rights, options, or warrants to purchase
such equity securities, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for such equity
securities.
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“OFAC” has the meaning set forth in Section 3.1(kk).
 
“Offer Notice” has the meaning set forth in Section 4.9(b).
 
 “Outside Date” means the fifth day following the date of this Agreement.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Placement Agent” means Roth Capital Partners LLC.
 
 “Principal Trading Market” means the Trading Market on which the Common Stock
is primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTCQB.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Proposal” has the meaning set forth in Section 4.1.
 
“Purchase Price” means Thirteen Million Nine Hundred Ninety-Eight Four Hundred
One Dollars Eighty-Two Cents ($13,998,401.82).
 
 “Purchaser” or “Purchasers” has the meaning set forth in the Recitals.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Purchaser Party” has the meaning set forth in Section 4.5.
 
“Registration Rights Agreement” has the meaning set forth in the Recitals.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Regulation S” has the meaning set forth in the Recitals.
 
“Required Approvals” has the meaning set forth in Section 3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).
 
“Securities” means the Notes, the Warrants, the Conversion Shares, the Interest
Shares and the Warrant Shares.
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Security Agreement” means the Security Agreement in the form attached hereto as
Exhibit F.
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.
 
“Transaction Documents” means this Agreement, the Notes, the Facility Agreement,
the Escrow Agreement, the Security Agreement, the Warrants and the Registration
Rights Agreement.
 
“Transaction Parties” has the meaning set forth in Section 6.16.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
“Transfer Agent” means American Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue, New
York, NY 11219, and a facsimile number of (718) 236-2641, or any successor
transfer agent for the Company.
 
“Warrants” has the meaning set forth in the Recitals to this Agreement.
 
“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1          Closing.
 
(a)           Purchase and Sale of the Notes and Warrants.  Subject to the terms
and conditions of this Agreement, on the Closing Date, each of the Purchasers
shall severally, and not jointly, purchase, and the Company shall sell and issue
to the Purchasers, the Notes and the Warrants in the respective amounts set
forth opposite the Purchasers’ names on the signature pages attached hereto in
exchange for the Purchase Price as specified in Section 2.1(b) below.
 
(b)           Closing.  Upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by the Purchasers, the
Company shall deliver to Ballard Spahr LLP, in trust, the Notes and the
Warrants, registered in such name or names as the Purchasers may designate, with
instructions that such Notes and Warrants are to be held for release to the
Purchasers only upon (i) payment in full of the Purchase Price to the Company by
all the Purchasers and (ii) receipt of the Bridge Notes marked cancelled.  Upon
such receipt by Ballard Spahr LLP of the Notes and the Warrants, each Purchaser
shall promptly, but no more than one Business Day thereafter, cause a wire
transfer in same day funds to be sent to the account of the Company as
instructed in writing by the Company, in an amount representing such Purchaser’s
pro rata portion of the Purchase Price as set forth on the signature pages to
this Agreement.  On the date (the “Closing Date”) the Company receives the
Purchase Price, the Notes and the Warrants shall be released to the Purchasers
(the “Closing”).  The Closing of the purchase and sale of the Notes and the
Warrants shall take place at the offices of Ballard Spahr LLP, 1735 Market
Street, 51st Floor, Philadelphia, Pennsylvania 19103, or at such other location
and on such other date as the Company and the Purchasers shall mutually agree.
 
2.2          Closing Deliveries.  (a)  On or prior to the Closing, the Company
shall issue, deliver or cause to be delivered to each Purchaser the following
(the “Company Deliverables”):
 
(i)           this Agreement, duly executed by the Company;
 
(ii)           facsimile copies of one or more Notes registered in the name of
the Purchaser set forth on the signature pages hereto with the original Notes
delivered within three (3) Trading Days of Closing;
 
(iii)           facsimile copies of one or more Warrants, executed by the
Company and registered in the name of such Purchaser as on the signature pages
hereto, pursuant to which such Purchaser shall have the right to acquire such
number of Warrant Shares as set forth on the signature page for each Purchaser
hereto) with the original Warrants delivered within three (3) Trading Days of
Closing;
 
(iv)           legal opinion of Company Counsel, dated as of the Closing Date
and in the form attached hereto as Exhibit G, executed by such counsel and
addressed to the Purchasers;
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(v)           a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate or articles of incorporation, as amended,
and by-laws of the Company and (c) certifying as to the signatures and authority
of persons signing the Transaction Documents and related documents on behalf of
the Company, in the form attached hereto as Exhibit H;
 
(vi)          the Compliance Certificate referred to in Section 5.1(i);
 
(vii)         a certificate evidencing the formation and good standing of the
Company issued by the Secretary of State (or comparable office) of Delaware, as
of a date within fifteen (15) Business Days of the Closing Date;
 
(viii)        a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company is qualified to do business as
a foreign corporation, as of a date within fifteen (15) Business Days of the
Closing Date;
 
(ix)           a certified copy of the certificate of incorporation, as
certified by the Secretary of State (or comparable office) of Delaware, as of a
date within fifteen (15) Business Days of the Closing Date; and
 
(x)           the Right of First Negotiation, by and between the Company and
Celgene Corporation, duly executed by the Company.
 
(b)           On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):
 
(i)           Each of the Transaction Documents, duly executed by such
Purchaser;
 
(ii)           its Purchase Price for the Notes, in United States dollars and in
immediately available funds, in the amount set forth as the “Purchase Price”
indicated below such Purchaser’s name on the applicable signature page hereto
under the heading “Aggregate Purchase Price” by wire transfer to the Company, as
set forth on Exhibit J attached hereto;
 
(iii)           the Bridge Notes from those Purchasers holding the same, marked
cancelled;
 
(iv)           the Warrant Forbearance Agreement, in the form attached as
Exhibit K, duly executed by those Purchasers who hold the 2011 Warrants; and
 
(v)           the Right of First Negotiation, by and between the Company and
Celgene Corporation, duly executed by Celgene Corporation.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company.  Except as set forth
in the schedules delivered herewith (the “Disclosure Schedules”), which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules, the Company hereby represents
and warrants as of the date hereof and the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each of the Purchasers and to the Placement Agent:
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           Subsidiaries.  The Company has no direct or indirect Subsidiaries.
 
(b)           Organization and Qualification.  The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite corporate power and authority to own or lease
and use its properties and assets and to carry on its business as currently
conducted.  The Company is not in violation or default of any of the provisions
of its respective certificate of incorporation, bylaws or other organizational
or charter documents.  The Company is duly qualified to conduct business and is
in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have or reasonably be expected to result
in a Material Adverse Effect, and no Proceeding has been instituted, is pending,
or, to the Company’s Knowledge, has been threatened in writing in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder.  The
Company’s execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals.    Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(d)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby do not
and  will not, (i) subject to the approval of the Proposal by its stockholders
and the filing of the Certificate of Amendment as contemplated in Section 4.1,
conflict with or violate any provisions of the Company’s certificate of
incorporation, bylaws or otherwise result in a violation of the organizational
documents of the Company, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, or (iii) subject to the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and (iii)
such as would not, individually or in the aggregate, have  or  reasonably be
expected to result in a Material Adverse Effect.
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(e)           Filings, Consents and Approvals.  Except as set forth in Schedule
3.1(e), the Company is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
Person in connection with the execution, delivery and performance by the Company
of the Transaction Documents (including the issuance of the Securities), other
than (i) the filing with the Commission of one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Securities and the listing of the Conversion Shares, Interest Shares and Warrant
Shares for trading or quotation, as the case may be, thereon in the time and
manner required thereby, (v) the filing with the Commission of a Current Report
on Form 8-K disclosing the sale of the Securities and filing of the requisite
Transaction Documents and (vi) those that have been made or obtained prior to
the date of this Agreement (collectively, the “Required Approvals”).
 
(f)           Issuance of the Securities.  From and after the Amendment
Effective Date, (i) the Conversion Shares will have been duly and validly
authorized and, when issued upon the due conversion of the Notes, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Purchasers),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws, and (ii) the Interest Shares will have
been duly and validly authorized and, when issued in accordance with the terms
of the Notes, will be validly issued, fully paid and nonassessable, and shall be
free and clear of all encumbrances and restrictions (other than those created by
the Purchasers), except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws.  The Warrants
have been duly and validly authorized.  From and after the Amendment Effective
date, the Warrant Shares will have been duly and validly authorized and, when
issued upon the due exercise of the Warrants, will be validly issued, fully paid
and non-assessable free and clear of all encumbrances and restrictions, except
for restrictions on transfer set forth in the Transaction Documents or imposed
by applicable securities laws and except for those created by the
Purchasers.  From and after the Amendment Effective date, the Company will have
reserved a sufficient number of shares of Common Stock for issuance upon the
conversion of the Notes, the payment of interest on the Notes and upon exercise
of the Warrants, free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws and except for those created by the
Purchasers.  Assuming the accuracy of the representations and warranties of the
Purchasers in this Agreement, the Securities will be issued in compliance with
all applicable federal and state securities laws.  As of the Amendment Effective
Date, the Company shall have reserved from its duly authorized capital stock the
number of shares of Common Stock issuable upon conversion of the Notes, payment
of the Interest Shares and exercise of the Warrants (without taking into account
any limitations on the exercise of the Warrants set forth in the Warrants).  The
Company shall, from the Amendment Effective Date forward, so long as any of the
Notes and/or Warrants are outstanding, take all action necessary to reserve and
keep available out of its authorized and unissued capital stock, solely for the
purpose of effecting the conversion of the Notes and exercise of the Warrants,
the number of shares of Common Stock issuable upon such conversion and/or
exercise (without taking into account any limitations on the conversion of the
Notes and/or exercise of the Warrants as set forth therein).
 
(g)           Capitalization.  The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(g) hereto.  The Company has not issued any capital stock since the
date of its most recently filed SEC Report other than to reflect stock option
and warrant exercises that do not, individually or in the aggregate, have a
material affect on the issued and outstanding capital stock, options and other
securities.   No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents that have not been effectively waived
as of the Closing Date.  Except as set forth on Schedule 3.1(g) or a result of
the purchase and sale of the Notes and Warrants, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  Except as set forth on Schedule 3.1(g), the issuance and sale of
the Notes and Warrants will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities.  All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities.  Except for the approval of the Proposal by its
stockholders and the filing of the Certificate of Amendment as contemplated in
Section 4.1, no further approval or authorization of any stockholder, the Board
of Directors or others is required for the issuance and sale of the
Securities.  Except as set forth on Schedule 3.1(g), there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
Knowledge, between or among any of the Company’s stockholders.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(h)           SEC Reports; Disclosure Materials.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC
Reports”, and the SEC Reports, together with the Disclosure Schedules, being
collectively referred to as the “Disclosure Materials”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension, except where the failure
to file on a timely basis would not have or reasonably be expected to result in
a Material Adverse Effect.  As of their respective filing dates, or to the
extent corrected by a subsequent restatement, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Company has never
been an issuer subject to Rule 144(i) under the Securities Act.  Each of the
Material Contracts to which the Company is a party or to which the property or
assets of the Company are subject has been filed as an exhibit to the SEC
Reports.
 
(i)           Financial Statements.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
by a subsequent restatement).  Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial year-end audit adjustments.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(j)           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof or as set forth on
Schedule 3.1(j), (i) there have been no events, occurrences or developments that
have had or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), and (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except Common Stock issued in the ordinary
course as dividends on outstanding preferred stock or issued pursuant to
existing Company stock option or stock purchase plans or executive and director
compensation arrangements disclosed in the SEC Reports.  Except for the issuance
of the Notes and Warrants contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Company or its business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one (1)
Trading Day prior to the date that this representation is made.
 
(k)           Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in the SEC
Reports, would, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  Neither the Company, nor to the Company’s Knowledge any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the Company’s Knowledge
there is not pending or contemplated, any investigation by the Commission
involving the Company or any current or former director or officer of the
Company.  The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.
 
(l)           Employment Matters.  No material labor dispute exists or, to the
Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have or reasonably be expected to result in a Material
Adverse Effect.  None of the Company’s employees is a member of a union that
relates to such employee’s relationship with the Company, and the Company is not
a party to a collective bargaining agreement, and the Company believes that its
relationships with its employees are good.  No executive officer of the Company
(as defined in Rule 501(f) of the Securities Act) has notified the Company or
any that such officer intends to leave the Company in the foreseeable future or
otherwise terminate such officer's employment with the Company.  To the
Company’s Knowledge, no executive officer, is, or is now expected to be, in
violation of any term of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
to any liability with respect to any of the foregoing matters.  The Company is
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(m)           Compliance.  Except as set forth in Schedule 3.1(m), the Company
is not (i) in default under or in violation of (and no event has occurred that
has not been waived that, with notice or lapse of time or both, would result in
a default by the Company under), nor has the Company received written notice of
a claim that it is in default under or that it is in violation of, any Material
Contract (whether or not such default or violation has been waived), (ii) in
violation of any order of any court, arbitrator or governmental body having
jurisdiction over the Company or its properties or assets, or (iii) in violation
of, or in receipt of written notice that it is in violation of, any statute,
rule or regulation of any governmental authority applicable to the Company,
except in each case as would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 
(n)           Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its respective business as
currently conducted and as described in the SEC Reports, except where the
failure to possess such permits, individually or in the aggregate, has not and
would not have or reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and the Company has not received any notice of Proceedings
relating to the revocation or modification of any such Material Permits.
 
(o)           Title to Assets.  The Company has good and marketable title in fee
simple to all real property owned by them.  Except for the Liens held by the
Persons set forth in Schedule 3.1(o) hereto, the Company has good and marketable
title to all tangible personal property owned by it that is material to the
business of the Company, in each case free and clear of all Liens, except such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company.  Any real
property and facilities held under lease by the Company are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company.
 
(p)           Intellectual Property.  To the Company’s Knowledge, the Company
owns, possesses, licenses or has other rights to use, all patents, patent
applications, trade and service marks, trade and service mark applications and
registrations, trade names, trade secrets, inventions, copyrights, licenses,
technology, know-how and other intellectual property rights and similar rights
described in the SEC Reports as necessary or material for use in connection with
their respective businesses and which the failure to so have would have or
reasonably be expected to result in a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  The Company has not received a written notice
that any of the Intellectual Property Rights used by the Company violates or
infringes upon the rights of any Person.  There is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding or claim by any Person
that the Company’s business as now conducted infringes or otherwise violates any
patent, trademark, copyright, trade secret or other proprietary rights of
another.  To the Company’s Knowledge, there is no existing infringement by
another Person of any of the Intellectual Property Rights that would have or
would reasonably be expected to have a Material Adverse Effect.  The Company has
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights, except where failure to do
so could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
(q)           Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
the Company believes to be prudent and customary in the businesses and locations
in which the Company is engaged, including, but not limited to, directors and
officers insurance coverage.  The Company has not received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it be
unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant  increase in cost.
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(r)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
Company’s Knowledge, none of the employees of the Company is presently a party
to any transaction with the Company (other than for services as employees,
officers and directors), that would be required to be disclosed pursuant to Item
404 of Regulation S-K promulgated under the Securities Act.
 
(s)           Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(t)           Sarbanes-Oxley; Disclosure Controls.  The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it as of the Closing Date.  The Company has
established disclosure controls and procedures (as such term is defined in Rule
13a-15(e) and 15d-15(e) under the Exchange Act) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(u)           Certain Fees.  No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agent with respect
to the offer and sale of the Notes and Warrants (which placement agent fees are
being paid by the Company) and the payment of certain legal fees as provided in
Section 6.1.  The Purchasers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this paragraph (u) that may be due in connection with the
transactions contemplated by the Transaction Documents.  The Company shall
indemnify, pay, and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, attorneys’ fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim.
 
(v)           Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction
Documents.  The issuance and sale of the Securities hereunder complies in all
material respects with and does not contravene the rules and regulations of the
Principal Trading Market.
 
(w)           Investment Company.  The Company is not, and immediately after
receipt of payment for the Notes and Warrants, will not be an “investment
company” within the meaning of the Investment Company Act of 1940, as
amended.  The Company shall conduct its business in a manner so that it will not
become subject to the Investment Company Act of 1940, as amended.
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(x)           Registration Rights.  Other than each of the Purchasers or as set
forth in Schedule 3.1(x) hereto, no Person has any right to cause the Company to
effect the registration under the Securities Act of any securities of the
Company other than those securities which are currently registered on an
effective registration statement on file with the Commission.
 
(y)           Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.  The Company is
in compliance with all listing and maintenance requirements of the Principal
Trading Market on the date hereof.
 
(z)           Application of Takeover Protections; Rights Agreements.  The
Company and the Board of Directors have taken all necessary action, if any, in
order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company's charter documents
or the laws of its state of incorporation that is or could reasonably be
expected to become applicable to any of the Purchasers as a result of the
Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company's issuance of the Securities and the Purchasers' ownership of the
Securities.
 
(aa)           Disclosure.  Except pursuant to duly executed confidentiality
agreements, the Company confirms that it has not provided, and to the Company’s
Knowledge, none of its officers or directors nor any other Person acting on its
or their behalf has provided, and it has not authorized the Placement Agent to
provide, any Purchaser or its respective agents or counsel with any information
that it believes constitutes material, non-public information except insofar as
the existence, provisions and terms of the Transaction Documents and the
proposed transactions hereunder may constitute such information.
 
(bb)           No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 and the Facility
Agreement none of the Company, nor, to the Company’s Knowledge, any of its
Affiliates or any Person acting on its behalf has, directly or indirectly, at
any time within the past six (6) months, made any offers or sales of any Company
security or solicited any offers to buy any security under circumstances that
would (i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(cc)           Tax Matters.  The Company (i) has accurately and timely prepared
and filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, with respect to which
adequate reserves have been set aside on the books of the Company and (iii) has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply, except, in the case of clauses (i) and (ii) above, where the
failure to so pay or file any such tax, assessment, charge or return would not
have or reasonably be expected to result in a Material Adverse Effect.  There
are no unpaid taxes in any material amount claimed to be due by the Company by
the taxing authority of any jurisdiction.
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(dd)           Environmental Matters.  To the Company’s Knowledge, the Company
(i) is not in violation of any statute, rule, regulation, decision or order of
any governmental agency or body or any court, domestic or foreign, relating to
the use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is in violation
of any Environmental Laws, (iii) is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and, to the Company’s Knowledge there is no pending
investigation or investigation threatened in writing that might lead to such a
claim.
 
(ee)           No General Solicitation.  Neither the Company nor, to the
Company’s Knowledge, any person acting on behalf of the Company has offered or
sold any of the Securities by any form of general solicitation or general
advertising.
 
(ff)           Foreign Corrupt Practices.  Neither the Company, nor to the
Company’s Knowledge, any agent or other person acting on behalf of the Company,
has: (i) directly or indirectly, used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf
with the Company’s knowledge) which is in violation of law or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(gg)           Off Balance Sheet Arrangements.  There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in SEC Reports and is not so disclosed and would have or reasonably be expected
to result in a Material Adverse Effect.
 
(hh)           Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby.  Based on the
representations made herein by the Purchasers, and other than with respect to
such Purchasers that currently have a representative serving on the Company’s
Board of Directors, the Company further acknowledges that no Purchaser is acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
thereby and any advice given by any Purchaser or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to the Purchasers’
purchase of the Securities.  The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(ii)           Regulation M Compliance.  The Company has not, and to the
Company’s Knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the securities of the Company
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company, other than, in the case
of clauses (ii) and (iii), compensation paid to the Placement Agent in
connection with the placement of the Notes and Warrants.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(jj)           PFIC.  The Company is not or and does not intend to become a
“passive foreign investment company” within the meaning of Section 1297 of the
U.S. Internal Revenue Code of 1986, as amended.
 
(kk)           OFAC.   Neither the Company nor, to the Company’s Knowledge, any
director, officer, agent, employee, Affiliate or Person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the sale of the Securities,
or lend, contribute or otherwise make available such proceeds to any joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.
 
(ll)           FDA.  As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company
(each such product, a “Pharmaceutical Product”), such Pharmaceutical Product is
being manufactured, packaged, labeled, tested, distributed, sold and/or marketed
by the Company in compliance with all applicable requirements under FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have or reasonably be expected
to result in a Material Adverse Effect.  There is no pending, completed or, to
the Company’s Knowledge, threatened, action (including any lawsuit, arbitration,
or legal or administrative or regulatory proceeding, charge, complaint, or
investigation) against the Company, and the Company has not received any notice,
warning letter or other communication from the FDA or any other governmental
entity, which (i) contests the premarket clearance, licensure, registration, or
approval of, the uses of, the distribution of, the manufacturing or packaging
of, the testing of, the sale of, or the labeling and promotion of any
Pharmaceutical Product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any Pharmaceutical Product, (iii)
imposes a clinical hold on any clinical investigation by the Company, (iv)
enjoins production at any facility of the Company, (v) enters or proposes to
enter into a consent decree of permanent injunction with the Company, or (vi)
otherwise alleges any violation of any laws, rules or regulations by the
Company, and which, either individually or in the aggregate, would have or
reasonably be expected to result in a Material Adverse Effect.  The properties,
business and operations of the Company have been and are being conducted in all
material respects in accordance with all applicable laws, rules and regulations
of the FDA.  The Company has not been informed by the FDA that the FDA will
prohibit the marketing, sale, license or use in the United States of any product
proposed to be developed, produced or marketed by the Company nor has the FDA
expressed any concern as to approving or clearing for marketing any product
being developed or proposed to be developed by the Company.
 
(mm)           Employee Benefits.  Each employee benefit plan is in compliance
with all applicable law, except for such noncompliance that would not be
reasonably likely to have a Material Adverse Effect.  The Company does not have
any liabilities, contingent or otherwise, including without limitation,
liabilities for retiree health, retiree life, severance or retirement benefits,
which are not fully reflected, to the extent required by GAAP, on its most
recent balance sheet contained in the SEC Reports or fully funded. The term
“liabilities” used in the preceding sentence shall be calculated in accordance
with reasonable actuarial assumptions.  The Company has not (i) terminated any
“employee pension benefit plan” as defined in Section 3(2) of ERISA (as defined
below) under circumstances that present a material risk of the Company incurring
any liability or obligation that would be reasonably likely to have a Material
Adverse Effect, or (ii) incurred or expects to incur any outstanding liability
under Title IV of the Employee Retirement Income Security Act of 1974, as
amended and all rules and regulations promulgated thereunder (“ERISA”).
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(nn)           No Additional Agreements.  The Company does not have any
agreement or understanding with any Purchaser with respect to the transactions
contemplated by the Transaction Documents other than as specified in the
Transaction Documents.
 
3.2          Representations and Warranties of the Purchasers.  Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company and the Placement Agent as
follows:
 
(a)           Organization; Authority.  Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser.  Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b)           No Conflicts.  The execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.
 
(c)           Investment Intent.  Such Purchaser understands that the Securities
are “restricted securities” and have not been registered under the Securities
Act or any applicable state securities law and is acquiring the Notes and
Warrants and, (i) upon conversion of the Notes, will acquire the Note Shares
issuable upon conversion thereof, and (ii) upon exercise of the Warrants, will
acquire the Warrant Shares issuable upon exercise thereof, in each case, as
principal for its own account and not with a view to, or for distributing or
reselling such Securities or any part thereof in violation of the Securities Act
or any applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws.  Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.  Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
such Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer.
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(d)           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or such Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Purchaser.
 
(e)           Independent Investment Decision.  Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Purchaser’s business and/or legal counsel in making such
decision.  Such Purchaser understands that nothing in this Agreement or any
other materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice.  Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.  Such Purchaser understands that
the Placement Agent has acted solely as the agent of the Company in this
placement of the Notes and Warrants and such Purchaser has not relied on the
business or legal advice of the Placement Agent or any of its agents, counsel or
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.
 
(f)           No Governmental Review.  Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(g)           Regulation M.  Such Purchaser is aware that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of Common Stock
and other activities with respect to the Common Stock by the Purchasers and
agrees to comply with such rules.
 
(h)           Representations and Warranties under the Facility Agreement.  The
representations and warranties set forth in Section 3.3 of the Facility
Agreement are incorporated herein by reference and are true and correct with
respect to such Purchaser.
 
The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.  The Placement Agent shall be
permitted to rely upon the representations and warranties of the Purchasers
contained in the Transaction Documents as if they were included in this
Agreement.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1                      Reservation of Common Stock.  The Company shall take
all action necessary to at all times have authorized, and reserved for the
purpose of issuance from and after the Amendment Effective Date, the number of
shares of Common Stock issuable upon conversion of the Notes and exercise of the
Warrants issued at the Closing (without taking into account any limitations on
conversion of the Notes or exercise of the Warrants set forth
therein).  Promptly following the execution and delivery of this Agreement, the
Company shall take all action necessary to call a meeting of its stockholders
(the “Stockholders Meeting”), which shall occur not later than December 1, 2012
(the “Stockholders Meeting Deadline”), for the purpose of seeking approval of
the Company’s stockholders for the Amendment (the “Proposal”).  In connection
therewith, the Company will promptly prepare and file with the Commission proxy
materials (including a proxy statement and form of proxy) for use at the
Stockholders Meeting and, after receiving and promptly responding to any
comments of the Commission thereon, shall promptly mail such proxy materials to
the stockholders of the Company.  Each Purchaser shall promptly furnish in
writing to the Company such information relating to such Purchaser and its
investment in the Company as the Company may reasonably request for inclusion in
the Proxy Statement.  The Company will comply with Section 14(a) of the Exchange
Act and the rules promulgated thereunder in relation to any proxy statement (as
amended or supplemented, the “Proxy Statement”) and any form of proxy to be sent
to the stockholders of the Company in connection with the Stockholders Meeting,
and the Proxy Statement shall not, on the date that the Proxy Statement (or any
amendment thereof or supplement thereto) is first mailed to stockholders or at
the time of the Stockholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein not false or misleading, or omit to state any material
fact necessary to correct any statement in any earlier communication with
respect to the solicitation of proxies or the Stockholders Meeting which has
become false or misleading.  If the Company should discover at any time prior to
the Stockholders Meeting, any event relating to the Company or any of its
affiliates, officers or directors that is required to be set forth in a
supplement or amendment to the Proxy Statement, in addition to the Company’s
obligations under the Exchange Act, the Company will promptly inform the
Purchasers thereof.  Subject to their fiduciary obligations under applicable law
(as determined in good faith by the Company’s Board of Directors after
consultation with the Company’s outside counsel), the Company’s Board of
Directors shall recommend to the Company’s stockholders that the stockholders
vote in favor of the Proposal (the “Company Board Recommendation”) and shall
take all commercially reasonable action to solicit the approval of the
stockholders for the Proposal unless the Board of Directors shall have modified,
amended or withdrawn the Company Board Recommendation pursuant to the provisions
of the immediately succeeding sentence.  The Company covenants that the Board of
Directors of the Company shall not modify, amend or withdraw the Company Board
Recommendation unless the Board of Directors (after consultation with the
Company’s outside counsel) shall determine in the good faith exercise of its
business judgment that maintaining the Company Board Recommendation would
violate its fiduciary duty to the Company’s stockholders.  Whether or not the
Company’s Board of Directors modifies, amends or withdraws the Company Board
Recommendation pursuant to the immediately preceding sentence, the Company shall
in accordance with applicable law and the provisions of its Certificate of
Incorporation and Bylaws, (i) take all action necessary to convene the
Stockholders Meeting as promptly as practicable, but no later than the
Stockholders Meeting Deadline, to consider and vote upon the approval of the
Proposal and (ii) submit the Proposal at the Stockholders Meeting to the
stockholders of the Company for their approval.  Not later than two (2) Business
Days after obtaining approval of the Proposal at the Stockholders Meeting, the
Company shall file the Certificate of Amendment with the Secretary of the State
of Delaware which shall be as promptly as practicable after the filing thereof
as permitted by applicable law.  The Company shall notify the Purchasers in
writing of the filing of the Certificate of Amendment as provided in the
immediately preceding sentence not later than one (1) Business Day after such
filing.
 
4.2           Furnishing of Information.  In order to enable the Purchasers to
sell the Securities under Rule 144, for a period of twelve (12) months from the
Closing, the Company shall timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act.  During such
twelve (12) month period, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchasers and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Securities under Rule 144.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
4.3          Integration.  The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.
 
4.4          Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
4.5           Indemnification of Purchasers.  Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Damages”) that any such Purchaser Party
may suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against a Purchaser in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (except to the extent that it has been determined by a
final judgment, not subject to appeal, that such Damages have been caused solely
by a breach of such Purchaser’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings such Purchaser may
have with any such stockholder or any violations by the Purchaser of state or
federal securities laws or any conduct by such Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  Promptly after
receipt by any Person (the “Indemnified Person”) of notice of any demand, claim
or circumstances which would or might give rise to a claim or the commencement
of any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to this Section 4.5, such Indemnified Person shall promptly
notify the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses;  provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify.  In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them.  The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.  Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
4.6          Form D; Blue Sky.  The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon the written request of any Purchaser.  The Company, on or
before the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification) and shall provide evidence of such actions promptly upon the
written request of any Purchaser.
 
4.7           Board Observer Rights; Access to Books and Records.
 
(a)           Promptly after the Closing, the Company shall take all action
necessary to grant one representative of RA Capital Management and one
representative of Celgene Corporation, with the right to observe at all meetings
of the Board of Directors and each meeting of all committees of the Board and to
participate in all discussions during each such meeting.  Each board observer
appointed pursuant to this Section 4.7 is referred to herein as an
“Observer”.  The Company shall send to each Observer the notice of the time and
place of such meeting (with such notice being given no later than to any other
outside director), the agenda and any other materials to be discussed at the
meeting and shall give each such Observer notice of each such meeting in the
form and manner such notice is given to the Company’s other directors.  The
Company shall also provide to each Observer in a timely manner, copies of all
notices, reports, minutes and consents at the time and in the manner as they are
provided to the Board or committee thereof.  Each Observer shall also have
access to the Company's books and records and to participate in discussions with
Company management upon reasonable advance notice and during normal business
hours.  Any Observer may be excluded from access to any material or meeting or
portion thereof if a majority of the members the Board reasonably believe in
good faith that (i) such exclusion is reasonably necessary to protect the
confidential information of any third party to the extent required by agreement
between the Company and such third party, (ii) there exists a conflict of
interest or potential conflict of interest with respect to the Observer and a
particular matter or transaction under consideration by the Board or committee
thereof, or (iii) such exclusion is reasonably necessary to preserve the
attorney-client privilege with respect to any particular matter.
 
(b)           Celgene Corporation shall have the right at any time after the
date hereof, to, at its election, cause the Company to name a person designated
by it to serve as a member of the Company's Board of Directors.  Without
limiting the foregoing, the Company's Board, or a committee thereof, shall
nominate such person designated by Celgene and recommend to the Company's
stockholders that such nominee be elected to the Board.  Upon the appointment or
election of such person, Celgene's "observer" rights shall cease.
 
(c)           Prior to the receipt of or access to any information provided for
in this Section 4.7, each Observer shall execute confidentiality agreements in
form reasonably satisfactory to the Company in connection with such observer
status.
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
4.8           Call Options.  The Company shall sell up to an additional
$20,000,000 in Securities (the “Additional Securities”) to the Purchasers (the
“Call Option”).  Any Purchaser may exercise all or a portion of its Call Option
(until such Purchaser has reached its Purchaser’s Pro Rata Share (as defined
below) by delivering written notice(s) to the Company (each a “Call Option
Notice”) at any time and from time-to-time on or before June 30, 2013.  Such
sale(s) shall be made on the same terms and conditions including registration
rights set forth in this Agreement, except that (a) the representations and
warranties of the Company set forth in Section 3.1 hereof (and the Disclosure
Schedule), and the representations and warranties of such Purchaser exercising
its Call Option as set forth in Section 3.2 hereof, shall speak as of the Call
Option Closing Date and (b) the conversion price for the notes and the exercise
price and number of shares issuable upon exercise of the Warrants shall be
determined as if the Call Option Closing Date had occurred on the Closing Date
and been adjusted as a result of any events taking place prior to the Call
Option Closing Date that would have required adjustment.  Each Purchaser may
elect to purchase or otherwise acquire up to the principal amount of Notes and
the corresponding number of Warrants (subject to adjustment) set forth after
each Purchaser’s name in Schedule 4.8 hereof) (the “Purchaser’s Pro Rata
Share”).  The closing(s) of any sale(s) pursuant to this Section 4.8 shall occur
within ten (10) days of the date that the Call Option Notice is given or at such
other time as agreed among the Purchaser(s) delivering the Call Option Notice
and the Company (the “Call Option Closing Date”).
 
4.9           Participation in Future Financings
 
(a)           Subject to the terms and conditions of this Section 4.9 and
applicable securities laws, if on or before the second anniversary of the date
of this Agreement, the Company proposes to offer or sell any New Securities
(other than pursuant to Section 4.8 above), the Company shall first offer such
New Securities to each Purchaser.  A Purchaser shall be entitled to apportion
the right of first offer hereby granted to it among itself and its Affiliates in
such proportions as it deems appropriate.
 
(b)           The Company shall give notice (the “Offer Notice”) to each
Purchaser, stating (i) its bona fide intention to offer such New Securities,
(ii) the number of such New Securities to be offered, and (iii) the price and
terms, if any, upon which it proposes to offer such New Securities.  By
notification to the Company within twenty (20) days after the Offer Notice is
given, each Purchaser may elect to purchase or otherwise acquire up to the
percentage of New Securities equal to the percentage of Securities purchased by
such Purchaser pursuant to this Agreement.  The closing of any sale pursuant to
this Section 4.9(b) shall occur within the later of ninety (90) days of the date
that the Offer Notice is given and the date of initial sale of New Securities
pursuant to Section 4.9(c).
 
(c)           If all New Securities referred to in the Offer Notice are not
elected to be purchased or acquired as provided in Section 4.9(b), the Company
may, during the ninety (90) day period following the expiration of the period
provided in Section 4.9(b), offer and sell the remaining unsubscribed portion of
such New Securities to any Person or Persons at a price not less than, and upon
terms no more favorable to the offeree than, those specified in the Offer
Notice.  If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
thirty (30) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the Purchasers in accordance with this Section 4.9.
 
(d)           The right of first offer in this Section 4.9 shall not be
applicable to the issuance of New Securities in an Exempt Issuance (as defined
in the Notes and Warrants).
 
4.10           Securities Laws Disclosure; Publicity.  By 9:00 A.M., New York
City time, on the Trading Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) reasonably acceptable to the
Placement Agent disclosing all material terms of the transactions contemplated
hereby.  On or before 9:00 A.M., New York City time, on the second (2nd) Trading
Day immediately following the execution of this Agreement, the Company will file
a Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction).  Notwithstanding the foregoing, the Company shall
not publicly disclose the name of any Purchaser or an Affiliate of any
Purchaser, or include the name of any Purchaser or an Affiliate of any Purchaser
in any press release or filing with the Commission (other than the Registration
Statement) or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities law in
connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law, request of the Staff of the Commission or Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior written notice of such disclosure permitted under this subclause
(ii).  With the exception of Purchasers who have entered into confidentiality
agreement with the Company, from and after the issuance of the Press Release, no
Purchaser shall be in possession of any material, non-public information
received from the Company, or any of its  officers, directors, employees or
agents, that is not disclosed in the Press Release.  Each Purchaser, severally
and not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are required to be publicly
disclosed by the Company as described in this Section 4.10, such Purchaser will
maintain the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction) and
will not trade in the Company’s securities.
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING
 
5.1          Conditions Precedent to the Obligations of the Purchasers to
Purchase Securities.  The obligation of each Purchaser to acquire Notes and
Warrants at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Purchaser (as to itself only):
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made and as of
the Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.
 
(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Consents.  The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.
 
(e)           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that has had or would
reasonably be expected to have a Material Adverse Effect.
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
(f)           [RESERVED]
 
(g)           No Suspensions of Trading in Common Stock.  The Common Stock shall
not  have been suspended, as of the Closing Date, by the Commission or the
Principal Trading Market from trading on the Principal Trading Market nor shall
suspension by the Commission or the Principal Trading Market have been
threatened, as of the Closing Date, either (A) in writing by the Commission or
the Principal Trading Market or (B) by falling below the minimum listing
maintenance requirements of the Principal Trading Market.
 
(h)           Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a).
 
(i)           Compliance Certificate.  The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in Sections 5.1(a) and
(b) in the form attached hereto as Exhibit I.
 
(j)           Termination.  This Agreement shall not have been terminated as to
such Purchaser in accordance with Section 6.18 herein.
 
5.2          Conditions Precedent to the Obligations of the Company to sell
Securities.  The Company's obligation to sell and issue the Notes and Warrants
at the Closing to the Purchasers is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
 
(a)           Representations and Warranties.  The representations and
warranties made by the Purchasers in Section 3.2 hereof shall be true and
correct in all material respects (except for those representations and
warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made, and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.
 
(b)           Performance.  Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.
 
(d)           Consents.  The Company shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.
 
(e)           Purchasers Deliverables.  Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).
 
(f)           [RESERVED]
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
(g)           Termination.                      This Agreement shall not have
been terminated as to such Purchaser in accordance with Section 6.18 herein.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1          Fees and Expenses.  The parties hereto shall pay their own costs
and expenses in connection herewith, except that the Company shall pay the
reasonable fees and expenses of Katten Muchin Rosenman LLP, regardless of
whether the transactions contemplated hereby are consummated; it being
understood that Katten Muchin Rosenman LLP has only rendered legal advice to
certain affiliates of Deerfield Management Company participating in this
transaction and not to the Company or any other Purchaser in connection with the
transactions contemplated hereby, and that each of the Company and each
Purchaser has relied for such matters on the advice of its own respective
counsel.  Such expenses shall be paid upon demand.  The Company shall pay all
Transfer Agent fees, stamp taxes and other taxes and duties levied in connection
with the sale and issuance of the Securities to the Purchasers.
 
6.2          Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.  At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.
 
6.3          Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section 6.3 prior to 5:00 P.M., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section 6.3 on a day that is not a Trading Day or later
than 5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as follows:
 
If to the Company:
Tengion, Inc.
 
3929 Westpoint Blvd., Suite G
 
Winston-Salem, NC 27103
 
Telephone No.:  (336) 722-5855
 
Facsimile No.:  (336) 722-2436
 
Attention:  Brian Davis, Chief Financial Officer and Vice President, Finance
 
E-mail:  brian.davis@tengion.com
   
With a copy to:
Ballard Spahr LLP
 
1735 Market Street, 51st Floor
 
Philadelphia, PA  19103-7599
 
Telephone No.:  (215) 665-8500
 
Facsimile No.:  (215) 864-8999
 
Attention:  Joseph W. La Barge, Esq.
 
E-mail:  labargej@ballardspahr.com

 
 
 
25

--------------------------------------------------------------------------------

 
 

 
If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature page
hereof;



 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4          Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company and the
Purchasers of at least 66 2/3% of the Securities still held by Purchasers (on an
as-converted to common stock basis), including (a) at least one of Deerfield
Special Situations Fund, L.P. or Deerfield Special Situations International
Master Fund, L.P., if either of such entities still holds Securities and (b)
Celgene Corporation, if it still holds Securities, and RA Capital Healthcare
Fund LP, if it still holds Securities (collectively, the “Required Purchasers”),
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.  No consideration shall be offered or paid to
any Purchaser to amend or consent to a waiver or modification of any provision
of this Agreement unless the same consideration is also offered to all
Purchasers who then hold Securities.
 
6.5          Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.  This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
 
6.6          Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns.  This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the Required
Purchasers.  Any Purchaser may assign its rights hereunder in whole or in part
to any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.
 
6.7          No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except  (i) the Placement Agent is an intended third party
beneficiary of Article III hereof and (ii) each Purchaser Party is an intended
third party beneficiary of Section 4.9.
 
6.8          Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such state.  Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
6.9          Survival.  Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Securities.
 
6.10          Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
 
6.11          Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12          Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
6.13          Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent.  If a replacement certificate or instrument evidencing any Securities is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.
 
6.14          Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
6.15          Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.16          Independent Documents. Each Transaction Document constitutes an
independent agreement between the parties thereto (the “Transaction Parties”)
and no Transaction Document shall be construed so as to affect the rights of the
Transaction Parties to their rights and remedies under another Transaction
Document.
 
6.17          Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser and any of its agents or employees shall have any liability to
any other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions.  Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  The Company has elected to provide all Purchasers with the same
terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by any Purchaser.
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
6.18          Termination.  This Agreement may be terminated and the sale and
purchase of the Notes and the Warrants abandoned at any time prior to the
Closing by either the Company or any Purchaser (with respect to itself only)
upon written notice to the other, if the Closing has not been consummated on or
prior to 5:00 P.M., New York City time, on the Outside Date; provided, however,
that the right to terminate this Agreement under this Section 6.18 shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.  Nothing in this Section 6.18 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.  In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers.  Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 

 
 
29

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 
 

   
TENGION, INC.
         By:  /s/ A Brian Davis      Name: A. Brian Davis      Title: Chief
Financial Officer and VP, Finance      

 
 




  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.







 
NAME OF PURCHASER:
 
Bay City Capital Fund V, L.P.
By:  Bay City Capital Management V LLC, its General Partner
By: Bay City Capital LLC, its Manager
 
By: /s/ Carl Goldfischer, MD
 
 
Name: Carl Goldfischer, MD
 
 
Title: Managing and Managing Director
 





 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
Bay City Capital Fund V Co-Investment Fund, L.P.
By:  Bay City Capital Management V LLC, its General Partner
By: Bay City Capital LLC, its Manager
 
By: /s/ Carl Goldfischer, MD
 
 
Name: Carl Goldfischer, MD
 
 
Title: Managing and Managing Director
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
Celgene Corporation
 
By: /s/ G.S. Golumbeski
 
 
Name: G.S. Golumbeski
 
 
Title: SVP Business Development
 

 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
DAFNA Lifescience LTD
 
By: /s/ Nathan Fiscltel
 
 
Name: Nathan Fiscltel
 
 
Title: Managing Member
 

 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
DAFNA Lifescience Market Neutral LTD
 
By: /s/ Nathan Fiscltel
 
 
Name: Nathan Fiscltel
 
 
Title: Managing Member
 

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.







 
NAME OF PURCHASER:
 
DAFNA Lifescience Select LTD
 
By: /s/ Nathan Fiscltel
 
 
Name: Nathan Fiscltel
 
 
Title: Managing Member
 

 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
Deerfield Special Situations Fund, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital LLC, General Partner
 
By: /s/ James E. Flynn
 
 
Name: James E. Flynn
 
 
Title: President
 

 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
Deerfield Special Situations International Master Fund, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital LLC, General Partner
 
By: /s/ James E. Flynn
 
 
Name: James E. Flynn
 
 
Title: President
 

 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
HealthCap IV KB
By: HealthCap IV GP AB
 
By: /s/ Anhi Forsberg and Bjorn Odlander
 
 
Name: Anhi Forsberg and Bjorn Odlander
 
 
Title: Partners
 

 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
HealthCap IV LP
By: HealthCap IV GP SA
 
By: /s/ Peder Fredrikson
 
 
Name: Peder Fredrikson
 
 
Title: President
 

 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
HealthCap IV Bis LP
By: HealthCap IV GP SA
 
By: /s/ Peder Fredrikson
 
 
Name: Peder Fredrikson
 
 
Title: President
 
   

 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
OFCO Club IV
By: Odlander, Fredrikson & Co AB, on behalf of all members
 
By: /s/ Anhi Forsberg and Bjorn Odlander
 
 
Name: Anhi Forsberg and Bjorn Odlander
 
 
Title: Directors
 

 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
RA Capital Healthcare Fund, LP
By: Odlander, Fredrikson & Co AB, on behalf of all members
 
By: /s/ Peter Kolchinsky
 
 
Name: Peter Kolchinsky
 
 
Title: Manager
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.





 
NAME OF PURCHASER:
 
Blackwell Partners, LLC
 
By: /s/ Geoffrey D. Keegan
 
 
Name: Geoffrey D. Keegan
 
 
Title: Investment Manager, DUMAC, Inc. Authorized Agent
 
 
     
 
By: /s/ David R. Shumate
 
 
Name: David R. Shumate
 
 
Title: Executive Vice President, DUMAC, Inc. Authorized Agent
 
 


 
 
 
 
 
 

--------------------------------------------------------------------------------